MARSHALL, J. —
This is an action to recover two hundred and sixty-six dollars and eighty-two cents with interest, back taxes for the years 1896, 1897 and 1898, upon lot 9 of Christian Brothers ’ Addition to the *241city of St. Louis. The plaintiff recovered judgment and the defendants appealed.
The action is against the owners of the fee and the trustee and cestui que trust of a deed of trust thereon. The petition is in the usual and proper form. The answer is that during all the years for which taxes were assessed and sought to be recovered against the land, the property was situated in St. Louis, was less than an acre in extent, and was used exclusively for school purposes, and hence was exempt from taxation. The reply is a general denial.
The facts are, that on November 15, 1894, the owners of the fee leased all the lot, except a stable on the rear thereof, to the board of president and directors of the St. Louis public schools for a term ending on July 10, 1897, at a rental of $900 a year, and that it was used as a branch of the Dozier school. The stable in the rear was rented, at the date of the lease, to a butcher, for seven or eight dollars a month. On the tenth of'-'December, 1895, the lessee, the public schools, objected to the stable and “the nuisance of having the yard used as a common passageway and for washing vehicles and general stable purposes,” and the lessor put out the butcher, and thereafter the whole property was used exclusively by the public schools.
I.
The legal question in this case is, what is meant by section 6 of article 10 of the Constitution, and of section 7504, Revised Statutes 1889 (now sec. 9119, R. S. 1899), which provide that “lots in incorporated cities . . . when the same are used exclusively for religious worship, for schools,” etc., shall be exempt from taxation.
The defendants claim that it is the use and not the ownership which determines whether the property is *242exempt. The plaintiff contends that quoad the defendants, the property was not used for school purposes, hut for private profit and gain, because the defendants rented the same and derived a revenue of seventy-five dollars a month therefrom.
The defendants contend that the cases of Wyman v. St. Louis, 17 Mo. 335; Fitterer v. Crawford, 157 Mo. 51, and Adelphia Lodge v. Crawford, 157 Mo. 358, are inapplicable to this case, because in those cases the property was not used exclusively for school or charitable purposes, but a part of it was rented out for other purposes. This is true, and those cases are valuable in this case only so far as the underlying principles therein announced are pertinent to' the case at bar.
•It is also true, as defendants claim, that cases from sister States must be read in the light of the Constitutions and statutes of those States, and proper allowance must be made for the differences, if any, between such Constitutions and statutes and the Constitution and statutes of this State.
So that, after all, the real question in this case depends upon what is meant by the term “used exclusively for religious worship, for schools, or for purposes purely charitable."
The ownership or title to the property is not the determining factor. For if the property is owned by a religious, charitable or school organization and is leased or rented for use for any other purpose than such as the Constitution contemplates, the land is not exempt. So, if the private owner of the land allows his land to be used for such purposes and charges no rent and derives no personal benefit from the land, the land is exempt from taxation, because the land is then devoted exclusively to such a use. This was the case in City of Louisville v. Werne, 80 S. W. 224, relied on by the defendants. For in such cases the owner contributes the use of his land to public or quasi-public use, *243or to such a use as the Constitution contemplates, and derives no gain or profit for himself, and, therefore, the State does not exact a tax from his land with one hand while accepting a contribution of the use of his land with the other hand.
But on the contrary, when the owner leases his land to the public for a public use, or to a quasi-public body for a charitable or religious use, and applies the rents derived from the land to his own personal advantage, he contributes nothing to the public or to charity, he loses nothing by the use, he is not a benefactor to any one, but he stands before the law in exactly the same light as any one else who leases his land for any other purpose, and uses the rents for his own advantage, and, therefore, he is not entitled to any special consideration at the hands of the law or the government, and his property is not exempt.
There would be just exactly as much, and no more or less reason, for holding that the property of one who sold provisions or supplies to a charitable institution which were used to support the lives of the inmates thereof, was exempt from taxation. In both cases he would get and appropriate to his own use the proceeds or products of his property, just the same as if it had been rented or sold to a private citizen or to a business concern, and in neither instance would the State or the charitable institution be benefited one jot or tittle by the transaction, for it would pay a full consideration for all it got.
There is no evidence in this case to support the defendants’ argument that the rent was diminished by an amount equal to the taxes, by reason of the lease to the public schools.
The defendants concede that the purpose of the exemption was to promote the interests of the schools, etc. But the infirmity in the defendants ’ case is, that it does not appear that they did anything to promote such interests. For aught that appears in this rec*244ord, the defendants charged the schools as much rent as they would have charged any one else for the property. Hence, conceding the correctness of the argument as to the purpose of the exemption, the maxim “Gessante ratione, cessat lex,” applies.
The construction here placed upon our Constitution and statutes is the same that has been placed upon similar provisions of the Constitutions and statutes of other States. [Montgomery v. Wyman, 130 Ill. 17; County of Hennepin v. Bell, 43 Minn. 344; Insurance Company v. Kent, 151 Ind. 349; Armand v. Dumas, 28 La. Ann. 403; St. Mary’s College v. Crowl, 10 Kan. 442; Church v. Commonwealth, 66 S. W. 32.]
The judgment of the circuit court is right and is affirmed.
All concur.